DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021has been entered.
 

Response to Amendment
This office action is responsive to amendment filed on 03/29/2021. The Examiner has acknowledged the amended claims 1-2, 4, 11, 12 and 13-14 have been amended. Claims 17-21 have been canceled. New claims 23-29 have been added. Claims 1-16 and 22-29 have been presented for examination and are rejected.  

Response to Arguments
Applicant's argument, filed on 03/29/2021 has been entered and carefully considered.
Applicant's arguments, with respect to the rejection of claims 1-22 under 35 USC § 103, have been considered, but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20160295622) in view of Ben-Haim et el (US 20090285201)in view of Dawson et al. (US 20120246321)further in view of  Erringer (US 20120259988). 

With respect to claims 1, 11 and 25, Huang teaches a method, comprising:
determining a need for improved communication between a first device and a network, the first device connected to the network via a first connection(Huang, see paragraphs [0017, 0027-0028] When one of the electronic devices 102, 104, 106, such as the electronic device 102, determines that the quality of the network connection of another of the electronic devices 102, 104, 106, such as the electronic device 104, is preferable to the quality of its own network connection, and/or when the electronic device 102 does not have a network connection, the electronic device 102 may initiate an on-demand tethering connection with the electronic device 104 and connect to the network 108 through the network connection of the electronic device 104 via the tethering connection);
communicating, by the first device, with the network via a communications channel that includes the peer-to-peer connection and the second connection (Huang, see paragraphs [0018, 0023-0028] one or more of the electronic devices 102, 104, 106 may also include one or more local wireless interfaces, such as Bluetooth interface, a Bluetooth Low Energy (BLE) interface, a Zigbee interface, an infra-red interface, etc., for establishing local wireless connections the other electronic devices 102, 104, 106. The local wireless connections may be peer-to-peer network connections or infrastructure network connections. The network connection of the electronic device 104 utilizes a first communication protocol, such as a cellular and/or Wi-Fi communication protocol, and the tethering connection utilizes a second 
Huang yet fails explicitly to disclose determining that the first device accesses at least one application designated as being of first level of importance relative to other applications;
However, Ben-Haim discloses determining that the first device accesses at least one application designated as being of first level of importance relative to other applications (Ben-Haim, see FIG. 6 and paragraphs [0022-0024] prioritization of the application data based on criteria that may be dynamically variable or predefined. The more time-sensitive applications may be given higher priority and more bandwidth over applications that are not as time-sensitive. Determine whether an application is considered a super-priority application. The head end 150 may allocate additional bandwidth based on the priority of the application. …bandwidth from computer system 102 may be reallocated to computer system 101 depending on the dynamic mix of applications running on the collective computer systems (e.g., 101-103). The hardware device 204 may be configured to prioritize the data at block 403. Prioritization can be based on predefined or dynamically variable criteria. At block 403, the hardware device 204 prioritizes, based on predefined criteria, the three applications and determines that the VoIP application is a high priority application and the other two applications are medium or low priority. Based on this prioritization…);
establishing, based at least in part on the indication and the at least one application being designated as of first level of importance(Ben-Haim, see FIG. 6 and paragraphs [0022-0024] prioritization of the application data based on criteria that may be dynamically variable or predefined. The more time-sensitive applications may be given higher priority and more bandwidth over applications that are not as time-sensitive. Determine whether an application is considered a super-priority application. The head end 150 may allocate additional bandwidth based on the priority of the application. …bandwidth from computer system 102 may be reallocated to computer system 101 depending on the dynamic mix of applications running on the collective computer systems (e.g., 101-103)), 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Huang with the teaching of Ben-Haim to provide the method effectively improves scheduling, prioritizing and optimizing the data by providing real-time bandwidth availability related information, where the combination of elements according to known methods would yield a predictable result (Ben-Haim, see 0025-0026).
Huang-Ben-Haim yet fails explicitly to disclose receiving, by the first device, a first message from a second device, 
However, Dawson discloses receiving, by the first device, a first message from a second device (Dawson, FIG. 2A and paragraph [0023] shown in FIG. 2A, a borrower B (i.e. first device) may request information, e.g., transfer of files, from a central location, CL (or distributed locations). To increase its bandwidth capacity, the borrower B may request bandwidth from any of the lenders, L1 or L2 (i.e. second device) via any known wireless protocol. Upon a broadcast request from the borrower B, any of the lenders, L1 or L2 may allow the borrower B to use their excess (e.g., currently unused) bandwidth for file transfers with the central location, CL (or distributed locations). Furthermore, Dawson paragraph [0047-0049] when a potential lender receives the borrower's request, their device may simply prompt for a decision to be a lender. If the potential lender answers “yes”, then their device may prompt the potential lender and rearrangement of a bandwidth-sharing),
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Huang-Ben-Haim with the teaching of Dawson to provide the method for fair-sharing and transferring data from a remote location to a single member of a 
Huang- Ben-Haim-Dawson yet fails explicitly to disclose the first message including an indication of at least one performance parameter of a second connection between the second device and the network,
However, Erringer discloses the first message including an indication of at least one performance parameter of a second connection between the second device and the network (Erringer, see paragraphs [0041-0047] during the communication over the established channels, other channels are periodically evaluated as indicated by the dotted lines, a `best` channel may be observed during the evaluation cycle and selected via a changeover procedure. In order to determine whether a change-over is appropriate the agent machine 103 monitors all the active connections and continuously, at intervals, measures data speed (bandwidth (Bps)). The measurements attempt to characterize each connection in terms of a predominant data direction, level of latency and bulk transfer rate. If a determination is made that a new connection would perform with increased optimization based on a tested connection, as compared to the current connection being used, a change-over decision may be affirmed. During the course of an initial connection establishment procedure, a connection may be selected after a best connection is identified. The first established peer-to-peer connection is automatically selected as the preferred connection by default. The preferred connection may be established by identifying an agent's requirements or service requests. An immediate change-over from the initial relay connection is performed once the selected peer-to-peer connection is discovered and identified as a potential candidate connection. Subsequently, bandwidth and network performance tests determine the best connection and whether any change-over is needed for increased optimal performance of the data transfer. Paragraphs [0049-0053] further discloses TCP may be used from the relay-mediated connections. Re-testing and re-evaluating are constantly performed over the duration of the active session. A minimum threshold of difference in performance parameters between the measured data of the new candidate connection and the previous connection (e.g., 10%, 20%, etc.) is required to avoid unnecessary or trivial jumping of connections);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Huang- Ben-Haim-Dawson with the teaching of Erringer to provide the method for monitoring communications connections in anticipation of change-over procedure, involves determining change-over from communications connection to other communications connection for providing more optimal data connection. In doing so, the increased optimal data performance can be improved and the data communication efficiency can be improved effectively. The data is exchanged directly between the administrative machine and agent machine so as to increase the scalability, where the combination of elements according to known methods would yield a predictable result (Erringer, see 0005-0006, 0020).

With respect to claims 2, 12 and 26, Huang-Ben-Haim-Dawson-Erringer teaches the method, wherein determining the need for improved communication further comprises:
determining that at least one performance parameter of the first connection is inadequate for at least one application executing under control of the first device (Erringer, see paragraphs [0035-0039] once the P2P establishment algorithm determines a new connection is more optimal than the one currently being used for data transfer, a change-over may be performed to use the better connection for data transfer. Communications networks vary in their performance characteristics. For instance, they may be responsive in terms of low-latency end-to-end response, but may not sustain continuous high bandwidth data transfer channels. Conversely, although they may transfer high bandwidth data efficiently, they may incur a large end-to-end delay. In addition, their performance characteristics may vary over time. The clients vary in their requirements for low-latency (perceived real-time responsiveness) or overall bandwidth (efficient bulk data transfer). A screen sharing client is an example of a client application requiring good real-time performance, though minimal data is actually exchanged. Paragraph [0052] further discloses Negotiation completes or fails before messages flow over the new connection or fall back to the old one. The old connection stays up and active and is tested for its bandwidth characteristics, and remains a candidate for a change-over. TCP and/or UDP 

With respect to claim 3 Huang- Ben-Haim-Dawson-Erringer teaches the method, wherein the at least one performance parameter of the first connection includes available bandwidth of the first connection, and determining that the at least one performance parameter of the first connection is inadequate further comprises:
determining the available bandwidth of the first connection (Erringer , see paragraph [0020] FIG. 2B, after a connection has been established and a corresponding P2P session has been established, ongoing network audits may be performed to determine if more optimal connections are available. Such considerations used to determine an optimal connection may include bandwidth, latency, availability, etc. An alternative communication server 101x may be identified prior to attempting to establish a new connection. Paragraph [0040] further discloses the communication system of FIG. 3A combines the requirements of its current set of clients to determine whether the preferred bandwidth profile is low latency or high throughput); and
determining that the available bandwidth of the first connection is below a threshold (Erringer , see paragraphs [0044-0045] In order for a change-over to occur, average measured bandwidth over an interval of several tests must exceed the current connection bandwidth in the same dimension by a percentage threshold to avoid constant disruption. Such a change-over may include sending a message to the agent machine 103 that all subsequent communication will be performed on this new connection. In response, the agent machine 103 sends a response to the agent machine 102 "OK" or "ACK" that it is acceptable to use the established connection. The response from the agent machine 103 completes the change-over. After this response, all messages between the agent machine 102 and agent machine 103 are exchanged on the new connection. During the course of an initial connection establishment 

With respect to claims 4, 13 and 27, Huang- Ben-Haim-Dawson-Erringer teaches the method, further comprising: 
determining, based at least in part on the indication, and the at least one application being designated as of first level of importance (designated as of first level of importance is taught above see Ben-Haim, see FIG. 6 and paragraphs [0022-0024]), to establish the peer-to-peer connection with the second device (Huang, see paragraphs [0023, 0028-0029] One or more of the electronic devices 102, 104, 106 may also include one or more local wireless interfaces, such as Bluetooth interface, a Bluetooth Low Energy (BLE) interface, a Zigbee interface, an infra-red interface, etc., for establishing local wireless connections the other electronic devices 102, 104, 106. The local wireless connections may be peer-to-peer network connections or infrastructure network connections. When one of the electronic devices 102, 104, 106, such as the electronic device 102, determines that the quality of the network connection of another of the electronic devices 102, 104, 106, such as the electronic device 104, is preferable to the quality of its own network connection, and/or when the electronic device 102 does not have a network connection, the electronic device 102 may initiate an on-demand tethering connection with the electronic device 104 and connect to the network 108 through the network connection of the electronic device 104 via the tethering connection. When the electronic device 102 determines that the quality of its own network connection has become preferable to the quality of the network connection of the electronic device 104); and
sending, to the second device, a second message requesting establishment of the peer-to-peer connection (Huang, see paragraphs [0028-0032, 0038] the wireless device interfaces 206A-B may be any interfaces capable of broadcasting messages and/or establishing a tethering connection between the electronic devices 102, 104, such as a Bluetooth interface, a BLE interface, a Wi-Fi interface, a Zigbee interface, an infra-red interface, etc. The electronic devices 102, 104 may broadcast information and/or 

With respect to claim 6, Huang-Ben-Haim-Dawson-Erringer teaches the method, wherein the at least one performance parameter of the second connection includes an available bandwidth of the second connection, and determining to establish the first  peer-to-peer connection further comprises:
determining that the available bandwidth of the second connection is above a threshold (Huang, see paragraphs [0015, 0018, 0050] The electronic device 102 determines whether to establish a pre-authenticated tethering connection with one of the other electronic devices 104, 106, such as the electronic device 104, and connect to the network 108 via the network connection of the other electronic device 104, based at least in part on the comparison (416). For example, if the received information includes a signal strength value and/or data rate value corresponding to the network connection of the electronic device 104 that exceeds the signal strength value and/or data rate value of the network connection of the electronic device 102, such as by more than a threshold amount, the electronic device 102 may establish a pre-authenticated tethering connection with the electronic device 104 (416). The electronic device 102 then connects to the network 108 through the network connection of the electronic device 104 via the tethering connection (420), and may continue to monitor the at least one attribute of its own network connection (404)).

With respect to claims 7, 14 and 29, Huang-Ben-Haim-Dawson-Erringer teaches the method, wherein the at least one performance parameter of the second connection includes an available bandwidth of the second connection, and determining to establish the peer-to-peer connection further comprises:
receiving, by the first device from a third device, a fourth message responsive to the first message (Dawson paragraphs [0021-0022] describes that systems and methods for establishing and enforcing fair-sharing strategies amongst members such as peer-to-peer (P2P) bandwidth sharing architecture as show in FIGS. 2A through 2D, wherein, the groups of devices may congregate, or coexist, in one place and each may have limited bandwidth. However, the groups of devices may have high second node 215, third node 220, and fourth node 225 each constitutes a respective wireless computing device such as, for example, a notebook computer, smart phone, personal digital assistant (PDA), etc. Each node 210, 215, 220, 225 has the ability to communicate (e.g., transfer data via known wireless protocols) with devices local to itself, as well as the ability to communicate with remote locations. Furthermore, Dawson FIG. 6 and paragraphs [0062, 0077] discloses at step 605, the borrower broadcasts a request for sharing bandwidth):
 the fourth message including an indication of available bandwidth of a third connection between the third device and the network (Huang, see paragraphs [0026-0032] one or more of the electronic devices 102, 104, 106, such as the electronic device 102, may adaptively establish, on-demand, a tethering connection with another of the electronic devices 102, 104, 106 and connect to the network 108 through the network connection of another of the electronic devices 102, 104, 106 via the tethering connection. In order to facilitate the on-demand tethering, the electronic devices 102, 104, 106 may perform an initial pairing, and/or authentication, prior to forming the tethering connection. ); and
determining that the available bandwidth of the second connection is greater than the available bandwidth of the third connection (Huang, see paragraphs [0017, 0027-0028] When one of the electronic devices 102, 104, 106, such as the electronic device 102, determines that the quality of the network connection of another of the electronic devices 102, 104, 106, such as the electronic device 104, is preferable to the quality of its own network connection, and/or when the electronic device 102 does not have a network connection, the electronic device 102 may initiate an on-demand tethering connection with the electronic device 104 and connect to the network 108 through the network connection of the electronic device 104 via the tethering connection).

With respect to claim 8, Huang-Ben-Haim-Dawson-Erringer teaches the method, wherein determining to establish the first  peer-to-peer connection further comprises:

determining that the strength of the first signal is above a threshold (Huang, see paragraphs [0015, 0027] the devices may individually monitor their connections to the Internet and when a device loses its connection to the Internet, or the device's connection drops below a configurable threshold, the device may initiate the tethering connection with the other device. The threshold may be based at least in part on, for example, a data rate, a bit error rate (BER), a received signal strength indicator (RSSI), or any indication of a slow, weak, and/or poor connection. Thus, a device implementing the subject system may adaptively establish on-demand tethering connections based at least in part on the strength and/or data rate of its own connection to the Internet (or lack thereof), and the strength and/or data rate of proximal devices' connections to the Internet. One or more of the electronic devices 102, 104, 106 may monitor one or more attributes of their network connection to the network 108, such as a data rate associated with the network connection, a signal strength associated with the network connection, e.g. a received signal strength indicator (RSSI), a bit error rate associated with the network connection, and/or any other attribute that may be indicative of the quality of the network connection).

With respect to claims 9 and 15, Huang-Ben-Haim-Dawson-Erringer teaches the method, wherein determining to establish the first peer-to-peer connection further comprises:
determining a strength of a first signal emitted by a wireless interface of the second device Huang, see paragraphs [0036-0037, 0046] The electronic device 102 connects to the network 108, such as the Internet, via a network connection, such as a network connection established using the network interface 208A (302). The electronic device 102, such as via the processor circuit 204A, monitors at least 
determining a strength of a second signal emitted by a wireless interface of a third device (Huang, see paragraphs [0015, 0027] the devices may individually monitor their connections to the Internet and when a device loses its connection to the Internet, or the device's connection drops below a configurable threshold, the device may initiate the tethering connection with the other device. The threshold may be based at least in part on, for example, a data rate, a bit error rate (BER), a received signal strength indicator (RSSI), or any indication of a slow, weak, and/or poor connection. Thus, a device implementing the subject system may adaptively establish on-demand tethering connections based at least in part on the strength and/or data rate of its own connection to the Internet (or lack thereof), and the strength and/or data rate of proximal devices' connections to the Internet. One or more of the electronic devices 102, 104, 106 may monitor one or more attributes of their network connection to the network 108, such as a data rate associated with the network connection, a signal strength associated with the network connection, e.g. a received signal strength indicator (RSSI), a bit error rate associated with the network connection, and/or any other attribute that may be indicative of the quality of the network connection); and
determining that the strength of the first signal is greater than the strength of the second signal (Huang, see paragraphs [0028-0029] When one of the electronic devices 102, 104, 106, such as the electronic device 102, determines that the quality of the network connection of another of the electronic devices 102, 104, 106, such as the electronic device 104, is preferable to the quality of its own network connection, and/or when the electronic device 102 does not have a network connection, the electronic device 102 may initiate an on-demand tethering connection with the electronic device 104 and connect to the network 108 through the network connection of the electronic device 104 via the tethering connection. The electronic device 102 may continue to compare the quality/availability of its own network connection with the quality of the network connection of the electronic device 104, while connected to the network 108 through the network connection of the electronic device 104).

With respect to claims 10 and 16, Huang-Ben-Haim-Dawson-Erringer teaches the method, further comprising:
sending, to a computing system, an authentication request identifying a user of the first device (Huang, see paragraphs [0038-0039] If the electronic device 102 determines that the at least one attribute does not satisfy the one or more criteria (306), the electronic device 102 identifies a proximal electronic device 104 that is adaptively tetherable on-demand (308). In one or more implementations, the electronic device 102 may identify the proximal electronic device 104 based at least in part on messages broadcast by the electronic device 104, such as via the wireless device interface 206B.);
receiving, from the computing system and based at least in part on the authentication request, a token (Huang, see paragraphs [0016, 0039]The electronic devices 102, 104 may exchange the security tokens with one another, for example during a pairing process, and may then add each other's device address to a list of pre-authenticated device addresses. Thus, the electronic device 102 may initiate a pre-authenticated tethering connection with the electronic device 104 by transmitting a message to the electronic device 104, such as via the wireless device interface 206A, that includes the device address of the electronic device 102 (310)); and
encrypting communications sent over the first peer-to-peer connection based at least in part on the token (Erringer , see paragraphs [0049-0052] During negotiation of a change-over, messages are taken from the current connection in both directions before the messages are sent over the new connection. Negotiation completes or fails before messages flow over the new connection or fall back to the old one. The old connection stays up and active and is tested for its bandwidth characteristics, and remains a candidate for a change-over. TCP and/or UDP may be used for the peer-to-peer connections. For example, TCP may be used from the relay-mediated connections. Re-testing and re-evaluating are constantly performed over the duration of the active session. A minimum threshold of difference in performance parameters between the measured data of the new candidate connection and the previous connection (e.g., 10%, 20%, etc.) is required to avoid unnecessary or trivial jumping of connections. In order to setup a secure connection, all messages may be encrypted using 256 bit AES).

With respect to claims 23, 24 and 28, Huang- Ben-Haim-Dawson-Erringer teaches the method, further comprising: 
broadcasting, by the first device, a third message indicating the need for improved communication (Dawson paragraphs [0021-0022] describes that systems and methods for establishing and enforcing fair-sharing strategies amongst members such as peer-to-peer (P2P) bandwidth sharing architecture as show in FIGS. 2A through 2D, wherein, the groups of devices may congregate, or coexist, in one place and each may have limited bandwidth. However, the groups of devices may have high bandwidth to other devices within close proximity. An example of this is an IEEE 802.11g local area connection that creates a high-speed wireless connection between two cellular phone devices within close range, and wherein the cellular phones' cellular. [0025] FIG. 2C describes furthermore overview of peer-to-peer (P2P) bandwidth sharing architecture, a first node 210, second node 215, third node 220, and fourth node 225 each constitutes a respective wireless computing device such as, for example, a notebook computer, smart phone, personal digital assistant (PDA), etc. Each node 210, 215, 220, 225 has the ability to communicate (e.g., transfer data via known wireless protocols) with devices local to itself, as well as the ability to communicate with remote locations. Furthermore, Dawson FIG. 6 and paragraphs [0062, 0077] discloses at step 605, the borrower broadcasts a request for sharing bandwidth);
wherein the first message is responsive to the third message (Dawson, FIG. 2A and paragraph [0023] shown in FIG. 2A, a borrower B (i.e. first device) may request information, e.g., transfer of files, from a central location, CL (or distributed locations). To increase its bandwidth capacity, the borrower B may request bandwidth from any of the lenders, L1 or L2 (i.e. third device) via any known wireless protocol. Upon a broadcast request from the borrower B, any of the lenders, L1 or L2 may allow the borrower B to use their excess (e.g., currently unused) bandwidth for file transfers with the central location, CL (or distributed locations). Furthermore, Dawson paragraph [0047-0049] when a potential lender receives the borrower's request, their device may simply prompt for a decision to be a lender. If the potential lender answers “yes”, then their device may prompt the potential lender and rearrangement of a bandwidth-sharing).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20160295622) in view of Ben-Haim et el (US 20090285201)in view of Dawson et al. (US 20120246321) in view of  Erringer (US 20120259988) further in view of Li et al. (US20090109850). 

With respect to claim 5, Huang-Ben-Haim-Dawson-Erringer teaches the method, yet fails explicitly to disclose further comprising: 
determining a first priority status assigned to the first device: and
determining a second priority status assigned to the second device:
wherein determining to establish the first peer-to-peer connection is further based at least
in part on the first priority status and the second priority status.
However, Li discloses further comprising: determining a first priority status assigned to the first device (Li, see paragraphs [0069-0072] user scheduling interval information 648 includes information identifying a set of ordered transmission request intervals corresponding to different priority levels 652 and information identifying a set of request response intervals 654. For example, information 652 includes information identifying a first transmission request interval associated with a first priority level … First monitoring module 626 monitors a first transmission request response interval, the first transmission request response interval being one of a plurality of transmission request response intervals in a first user scheduling interval corresponding to a first traffic interval, the transmission request response intervals being ordered according to transmission priority, transmission request response intervals corresponding to connections having higher transmission priority occurring within said first user scheduling interval before transmission request response intervals corresponding to connections having lower priorities. Paragraphs [0073-0074] transmission request determination module 628 determines whether to transmit a transmission request during a first user scheduling interval based on signals received during the monitoring); and
determining a second priority status assigned to the second device (Li, see paragraphs [0069-0072] utilized in the peer to peer timing/frequency structure. Frequency information 646 also identifies a particular tone associated with a particular peer to peer connection used to convey a transmission request and a particular tone associated with a particular peer to peer connection used to convey a 
wherein determining to establish the first peer-to-peer connection is further based at least
in part on the first priority status and the second priority status(Li, see paragraphs [0075-0082] the control module 630 controls the wireless transmitter module 604 to transmit a generated transmission request during a transmission request interval corresponding to the first connection during the first user scheduling interval. In various embodiments, the transmission request interval corresponding to the first connection follows a first transmission request interval corresponding to connections having higher priority than said first connection and said first transmission request response interval. the first device generates a signal quality value from stored signal information corresponding to detected higher priority transmission requests and from information corresponding to a detected transmission request from the first device.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Huang-Ben-Haim-Dawson-Erringer with the teaching of Li to provide the method that allows effective sharing of traffic air link resources, making transmission control decisions in a decentralized manner and scheduling traffic intervals in a distributed manner utilizing connection priority information, where the combination of elements according to known methods would yield a predictable result (Li, see 0003-0004).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20160295622) in view of Ben-Haim et el (US 20090285201)in view of Dawson et al. (US 20120246321) in view of  Erringer (US 20120259988) further in view of Verger et al. (US 20200351747). 

With respect to claim 22, Huang-Ben-Haim-Dawson-Erringer teaches the method, further comprising:
Huang-Ben-Haim-Dawson-Erringer yet fails explicitly to disclose establishing a second peer-to-peer connection between the first device and at least one other device;
wherein communicating with the network further comprises communicating with the network via a bonded communications channel that includes both the first peer-to-peer connection and the second peer-to-peer connection.
However, Verger discloses establishing a second peer-to-peer connection between the first device and at least one other device(Verger, see paragraphs[0026-0027] the electronic device 102B may utilize a peer-to-peer connection with the electronic device 102A to initiate a communication session with another electronic device, such as the electronic device 102D, via the cellular circuitry of the electronic device 102A. The electronic devices 102A-B may establish an audio link over the peer-to-peer connection, e.g., using a lower power communications interface than a cellular interface, to relay the one or more audio streams for the communication session between the electronic devices 102A-B);
wherein communicating with the network further comprises communicating with the network via a bonded communications channel that includes both the first peer-to-peer connection and the second peer-to-peer connection (Verger, see paragraph [0048] The wireless audio output device 104 may determine that the quality of the first peer-to-peer connection with the first electronic device 102A satisfies a connection degradation condition (404). For example, the wireless audio output device 104 may measure (or evaluate) one or more metrics associated with the audio link and may determine, based on the measured metrics, that the connection degradation condition is satisfied. Paragraph [0057] further discloses upon determining that the connection degradation condition is satisfied, the electronic device 102B may request, over a wide area network connection (e.g. Wi-Fi or cellular), for the communication session to be handed-off from the electronic device 102A to the electronic device 102B (510). For example, the electronic device 102B may request that the cellular network equipment 108 handoff or re-route the endpoint of the communication session from the electronic device 102A to the electronic device 102B, as is discussed further above with respect to FIG. 3. The electronic device 102B then establishes, 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Huang-Ben-Haim-Dawson-Erringer with the teaching of Verger to provide the method for continuity of communication between devices through wireless device. In doing so, it performed effectively in improved and simplified manner, and the battery life of electronic device is improved, where the combination of elements according to known methods would yield a predictable result (Verger, see 0015-0016).

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
 Patent No. US 8149771 Bandwidth allocating method of communication system involves determining aggregate bandwidth available to all application and also determining relative priority level having predetermined relationship for each application . 
U.S PG. Pub US 20060168081 Computer allocates communication band pinpointed in data transmission by web application based on registered user number of priority and web application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




04/23/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457     

/HEE SOO KIM/Primary Examiner, Art Unit 2457